Title: From Thomas Jefferson to George Loyall, 12 March 1823
From: Jefferson, Thomas
To: Loyall, George


Dr Sir
Mar. 12. 23
Since the reciept of your favor of Feb. 13. and of mr Cabell’s approving the acceptance of the late loan to the Univy I have recd like approbns from mr Madison, Generals Corks & Brackenridge, I consequently authorised the Proctor to engage & commence the work. Genl Cocke, with his approbn. expressed a wish that the whole building might be let to an Undertaker, so that we should know with absolute certainty it’s cost, but this mr Brockenbrough found impossible. we have no workmen of capital sfft. for , so large an undertaking, and mr B. assigned other decisive reasons agt it in which I concurred. his contracts I think ensure us the most reasonable terms for which the work can be substatially done. all this will be a subject of explanation when we have the pleasure of seeing you in April. I hope you will do me the favor of making Monticello your head quarters. the stage passes regularly at the foot of the hill, & when not much loadd will come by our door.  our brethren are generally so kind as to come here the day before. this gives us time to talk over our business more leisurely, and we go the next day to the Univty to sign our proceedings for form sake, in the hope therefore of recieving you. here a day or so beforehand at your convenience (the stage arriving on Saturday) I pray you to accept the assurance of my great esteem & respect.